While I agree with the majority, I write separately only to point out the existence of R.C. 3111.07(B), which provides that a county department of human services may intervene in a paternity action to recover for support furnished to the child. The trial court found this provision to be of no significance because the department of human services was an original party in these cases, rather than an intervenor. It seems to me that this statutory wording constitutes a recognition of the fact that the department of human services could not bring a paternity action itself, but that it ought to be able to join one brought by the mother. Thus, the distinction made by the trial court is unwarranted, since the result ought to be the same whether the department of human services joins the mother's suit the day it is filed, or whether it waits till the next day to intervene. *Page 430 
The statute clearly provides jurisdiction for the juvenile court to award relief to a department of human services in paternity proceedings brought by the mother.
QUILLIN, J., concurs in the foregoing concurring opinion.